 Case 1:14-cr-00716-VM Document 218 Filed 02/17/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
UNITED STATES OF AMERICA,          :
                                   :
                                   :    14 CR 716 (VM)
                                   :
     - against -                   :    ORDER
                                   :
BAKTASH AKASHA ABDALLA,            :
                                   :
                    Defendant.     :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      On August 20, 2019, defendant Baktash Akasha Abdalla

(“Abdalla”) appealed the judgment of conviction entered by

the   Court    on    August      19,   2019.   (Dkt.     No.   187.)   Abdalla

subsequently moved to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255. (See Dkt. No. 210).

Abdalla’s memorandum of law in support of his Section 2255

motion has since been received, as well as the Government’s

response. (See Dkt. Nos. 213, 217.) Abdalla’s appeal, United

States v. Abdalla, No. 19-2652, remains pending.

      Accordingly, it is hereby

      ORDERED       that   the    motion    filed   by   defendant     Baktash

Akasha Abdalla to vacate, set aside, or correct his sentence

(Dkt. No. 213) is held in abeyance pending a decision in the

above-listed appeal.

SO ORDERED.

Dated:        New York, New York
              17 February 2021


                                        1
